          Case 1:21-cr-00035-EGS Document 15 Filed 02/18/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA :
                         :
         v.              :
                         :                           Criminal No.: 21-CR-35 (EGS)
JEFFREY SABOL, et al.    :
                         :
             Defendant.  :


                      GOVERNMENT’S NOTICE OF WITHDRAWAL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court that Assistant United States Attorney Kimberly L.

Paschall, as counsel for the United States, is terminating their appearance as counsel of record in

this matter. All other government counsel noted on the docket at the time of this filing will remain

counsel for the United States.

                                                     Respectfully submitted,

                                                     MICHAEL R. SHERWIN
                                                     Acting United States Attorney
                                                     New York Bar No. 4444188


                                                     _/s/ Kimberly L. Paschall _
                                                     Kimberly L. Paschall
                                                     Assistant United States Attorney
                                                     D.C. Bar No. 1015665
                                                     555 4th Street, N.W.,
                                                     Washington, D.C. 20530
                                                     202-252-2650
                                                     Kimberly.paschall@usdoj.gov
        Case 1:21-cr-00035-EGS Document 15 Filed 02/18/21 Page 2 of 2




                         CERTIFICATE OF SERVICE

      On this 18th day of February 2021, a copy of the foregoing was served upon

all parties listed on the Electronic Case Filing (ECF) System.


                                             _/s/ Kimberly L. Paschall _
                                             Kimberly L. Paschall
                                             Assistant United States Attorney
